Decree affirmed. This bill in equity by an owner of real estate against one who is alleged to have been her attorney and against the holder of a mortgage on the real estate seeks to enjoin the mortgagee from delivering a deed to the alleged attorney, who was the successful bidder at a foreclosure sale. From a final decree dismissing the bill the plaintiff appealed. The testimony is reported. In the judge’s report of the material facts found by him it appears that before the sale the relationship of attorney and client had ended; that thereafter the defendant attorney informed the plaintiff he was going to bid; that the plaintiff did not attend the sale, had no means then to bid, and has none now to make good on her default; and that the defendant attorney did not violate any fiduciary relationship with the plaintiff, but always acted in good faith. These findings were not plainly wrong.